                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION

UNITED STATES OF AMERICA,                   )   CIVIL ACTION NO.: 7:18-cv-02592-DCC
                                            )
               Plaintiff,                   )
                                            )
               vs.                          )
                                            )
$40,000 IN UNITED STATES                    )
CURRENCY,                                   )
Asset ID: 18-DEA-638260                     )
                                            )
               Defendant in Rem



                                    ORDER OF FORFEITURE

       This in rem forfeiture action was filed on September 24, 2018, concerning $40,000 in United

States currency (the ADefendant Currency@) seized on or about January 19, 2018, by the United

States Drug Enforcement Administration (ADEA@).

       The Government served the known potential claimants, Kendrick Lamont Harris and Sparkle

Holmes, by providing them with actual notice, as set forth in the Notice of Judicial Forfeiture filed

with the court on September 25, 2018 (Docket Entry 6). A Verified Claim was filed by Kendrick

Lamont Harris (“Claimant”) on December 17, 2018 (Docket Entry 19). As set forth in the

Declaration of Publication filed with the court on November 2, 2018 (Docket Entry 13), and in

accordance with Supplemental Rule G(4), Fed.R.Civ.P., notice of this forfeiture action was

published on an official internet government forfeiture site, Awww.forfeiture.gov@, for at least 30

consecutive days, beginning on September 26, 2018, and ending on October 25, 2018. Any person

claiming an interest in the Defendant Currency was required to file a claim within sixty days after

                                         Order, p. 1 of 3
the first date of such publication (by November 25, 2018). All time limits for the filing of claims

have now expired, with no requests for extensions of such time limits having been requested or

granted.

        The United States and Kendrick Lamont Harris have reached the following settlement.

First, $6,000.00 of the Defendant Currency is to be returned to Kendrick Lamont Harris by the

United States issuing an electronic funds transfer payment in that amount to a trust account held in

the name of Andrew Johnston Law Office, counsel for Claimant. 1 Second, the balance of the

Defendant Currency, to wit, $34,000.00, is to be found and held forfeited, condemned, quit-claimed

and abandoned to the United States, and shall be disposed of by the United States pursuant to law

as a forfeited asset.

        The parties agree that each side shall bear its own costs.

        NOW THEREFORE, the Court being fully advised, and based on the Stipulation for

Compromise Settlement, which is incorporated herein by reference, it is

        ORDERED, ADJUDGED, AND DECREED, that:




        1Federal  law, codified at 31 U.S.C. ' 3716 (the ADebt Collection Improvement Act of
1996"), requires the Department of the Treasury and other disbursing officials to offset Federal
payments to collect delinquent tax and non-tax debts owed to the United States, and to individ ua l
states. If an offset is made to the payment to be made pursuant to this Order of the Court,
Claimants will receive a notification from the Department of the Treasury at the last address
provided by Claimants to the governmental agency or entity to whom the offset payment is made.
The terms of the settlement specifically do not affect the tax obligations fines, penalties, or any
other monetary obligations the Claimants owe to the United States or an individual state, and in
fact, are intended to satisfy such a tax obligations. Therefore, the exact sum delivered to Counsel,
on behalf of his clients, may well be a lesser sum, if the Treasury Offset Program reduces the
amount in satisfaction of a debt obligation.


                                          Order, p. 2 of 3
       1.       All persons and entities other than Kendrick Lamont Harris claiming any right, title

or interest in or to the Defendant Currency are hereby held in default; and default judgment is entered

against them.

       2.       Subject to reduction by any offset through the Treasury Offset Program, the United

States Marshals Service shall return $6,000.00 of the Defendant Currency by electronic fund transfer

to a trust account held in the name of Andrew Johnston Law Office, counsel for Claimant.

       3.       Pursuant to 18 U.S.C. '' 981(a)(1)(A), 981(a)(1)(C) and 21 U.S.C. ' 881(a)(6), the

balance of the Defendant Currency, to wit, $34,000.00, is hereby forfeited, condemned, quit-claimed

and abandoned to the United States of America.

       4.       Clear title in and to the aforesaid $34,000.00 of the Defendant Currency is hereby

vested in the United States of America, and no other right, title or interest exists therein.   All other

claims in or to said $34,000.00 of the Defendant Currency are hereby forever foreclosed and barred.

       5.       The $34,000.00 of the Defendant Currency forfeited herein shall be disposed of by

the Government in accordance with law.

       SO ORDERED this 19th day of March, 2019.


                                                s/Donald C. Coggins, Jr.
                                               _________________________
                                               DONALD C. COGGINS, JR.
                                               UNITED STATES DISTRIC JUDGE


Spartanburg, South Carolina




                                           Order, p. 3 of 3
